NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                appellant was required to overcome the rebuttable presumption of
                prejudice. NRS 34.800(2).
                             First, appellant claimed the petition was timely filed because
                he filed it within one year of the issuance of the remittitur in his appeal
                from the denial of a motion for modification of sentence.   Samora v. State,
                Docket No. 58748 (Order of Affirmance, March 7, 2012). NRS 34.726(1)
                provides that a post-conviction petition for a writ of habeas corpus must be
                filed within one year after the entry of the judgment of conviction or the
                issuance of the remittitur from the denial of a direct appeal from the
                judgment of conviction. Dickerson v. State, 114 Nev. 1084, 1087, 967 P.2d
                1132, 1133-34 (1998). The prior appeal noted by appellant was not a
                direct appeal from the judgment of conviction. The timely filing date for a
                post-conviction petition for a writ of habeas corpus was one year after
                entry of appellant's judgment of conviction on June 8, 2007.
                             Second, appellant claimed that he has a brain injury, which
                predated his crime, and has to rely on fellow inmates for assistance with
                preparation of legal documents. This failed to demonstrate good cause for
                filing an untimely post-conviction petition. 4 See Phelps v. Dir., Nev. Dep't
                of Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988) (holding that
                petitioner's claim of organic brain damage, borderline mental retardation,
                and reliance on the assistance of an inmate law clerk unschooled in the
                law did not constitute good cause for the filing of a successive post-
                conviction petition).

                      4We   note that appellant was determined to be competent prior to
                entry of his plea.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
           Finally, appellant failed to overcome the presumption of
prejudice to the State. Therefore, the district court did not err in
dismissing the petition as procedurally barred and barred by laches.
Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                             J.




                                                             J.



cc:   Hon. Valorie J. Vega, District Judge
      Jay Lorin Samora
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                     3